UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1084



ISIDORO RODRIGUEZ,

                                              Plaintiff - Appellant,

          versus


HFP  INCORPORATED,   General   Partner;  IOTA
PARTNERS; EDRIS E. HARBESTON; JACK HARBESTON;
JEROME BARRON,

                                             Defendants - Appellees,

          and


ARMADA COMPANY, General Partner; SEA SEARCH
ARMADA; DOE ENTITIES 1-6; MURDOCK & COMPANY;
DAVE LAROCQUE; DON MIDDLEBROOK; ED CARPENTER;
DANILO DEVIS PEREIRA; JOHN DOES, 1-10,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1523-A)


Submitted:   September 8, 2003            Decided:   October 10, 2003


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Isidoro Rodriguez, LAW OFFICES OF RODRIGUEZ & SIBLEY, Alexandria,
Virginia, for Appellant. R. Harrison Pledger, Jr., PLEDGER & FEORD,
P.L.C., McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Isidoro Rodriguez appeals the district court order dismissing

his complaint for lack of personal jurisdiction. We review de novo

the    district    court’s      legal   conclusions     concerning    personal

jurisdiction.      To the extent that the district court’s conclusions

are based on findings of fact, however, such findings should not be

disturbed unless clearly erroneous.            Mylan Lab., Inc. v. Akzo,

N.V., 2 F.3d 56, 60 (4th Cir. 1993).         Rodriguez bears the burden of

showing by a preponderance of the evidence that jurisdiction

existed.    In re Celotex Corp., 124 F.3d 619, 628 (4th Cir. 1997).

       We have reviewed the record and the district court’s findings

and legal conclusions and find no error.              Accordingly, we affirm.

We    dispense    with   oral   argument    because    the   facts   and   legal

contentions are adequately presented in the materials before the

court, and argument would not aid the decisional process.




                                                                      AFFIRMED




                                        3